Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 11, 2021

                                      No. 04-20-00446-CV

                                  Edward Harral ROBERTS,
                                         Appellant

                                                v.

                                 Carmen S. Lopez ROBERTS,
                                          Appellee

                From the 293rd Judicial District Court, Maverick County, Texas
                           Trial Court No. 18-04-35492-MCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
       Appellant's opposed motion for extension of time to file a reply brief is granted. We order
the reply brief filed by June 17, 2021.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court